                 Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 1 of 26
                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION


In re:                                                                Case No. 19-31444

INFRA TECHNOLOGY LLC                                                  Chapter 7

  Debtor.


 WHARTON COUNTY’S RESPONSE TO TRUSTEE’S MOTION FOR TAX DETERMINATION OF
                  TAX LIABILITY PURSUANT TO 11 U.S.C §505

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         NOW COMES, Wharton County and responds to the Trustee’s Motion for Tax Determination of Tax

Liability Pursuant to 11 U.S.C. §505 (hereinafter “Motion”) and in support thereof would respectfully show the

Court as follows:

1. Wharton County is a political subdivision of the State of Texas.

2. The property is Infra Technologies (hereinafter “Subject Property”) located in

    Wharton County.

3. The Subject Property is identified by Wharton County Appraisal District as property

    identification number R075900.

4. The Subject Property’s situs is HWY 59 Wharton County, Texas.

5. The Subject Property’s legal description is BLOCK 1 LOT 1.

6. The assessed value of the Subject Property for tax year 2019 is $11,886,300. See

    Exhibit A.

7. There are property taxes for tax year 2018-2019 on the Debtor’s property located in

    Wharton County, Texas in the aggregated estimated amount of $419.542.37. These property taxes have been

    duly assessed and constitute a valid, liquidated secured claim against the Debtor’s property and are entitled to

    priority over other secured claims under 11 U.S.C. § 506.

8. Wharton County’s claim is secured by unavoidable, perfected, first priority liens on
WHARTON COUNTY’S RESPONSE TO TRUSTEE                                                      Page 1 of 5
               Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 2 of 26
   the Debtors’ real property pursuant to Texas Tax Code Sections 32.01 and 32.05 and 11 U.S.C. Section

   362(b)(18). 11 U.S.C. Section 362(b)(18) permits the post-petition attachment of ad valorem property tax

   liens. Texas Tax Code Section 32.01 provides:

                  a) On January 1 of each year, a tax lien attaches to property to secure the payment of all taxes,

                        penalties, and interest ultimately imposed for the year on the property, whether or not the

                        taxes are imposed in the year the lien attaches. The lien exists in favor of each taxing unit

                        having power to tax the property.

                  b) A tax lien on inventory, furniture, equipment, or other personal property is a lien in solido

                        and attaches to all inventory, furniture, equipment, and other personal property that the

                        property owner owns on January 1 of the year the lien attaches or that the property owner

                        subsequently acquires.

                  ...

                  c) The lien under this section is perfected on attachment and ... perfection requires no further

                  action by the taxing unit.

                  Texas Tax Code Section 32.05 provides:

                  d)... a tax lien provided by this chapter takes priority over the claim of any creditor of a person

                  whose property is encumbered by the lien and over the claim of any holder of a lien on property

                  encumbered by the tax lien, whether or not the debt or lien existed before attachment of the tax

                  lien.

9. The Trustee seeks relief from the Court to determine the tax value and/or tax liability

   for the 2019 tax year.

10. The Subject Property is a gas to liquid “GTL” plant, built with the intent to be used to produce commercial

   product. See Exhibit B, email correspondence of Dmitry Popov, VP Commercial for Debtor.               Mr. Popov’s

   statement is in direct contradiction of the Trustee’s characterization of the property in Paragraph 6 of his

   Motion.

WHARTON COUNTY’S RESPONSE TO TRUSTEE                                                       Page 2 of 5
               Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 3 of 26
11. Chapters 41 of the Texas Property Tax Code set forth the various procedures and

    timetables for compliance with a tax protest. Chapter 42 of the Texas Property Tax Code set forth the

    various procedures and timetables for any appeal to the district court of a decision of the Appraisal Review

    Board. In addition to these provisions, Section 25.25 of the Texas Property Tax Code provides further

    potential relief to a contesting taxpayer.

12. The Trustee has had the opportunity to file protest, pursuant to the Texas Property Tax Code Chapter 41.

   Wharton County asserts that the Trustee should be required to proceed under the processes available

   pursuant to applicable non-bankruptcy law to contest the 2019 ad valorem tax value.

13. “Once a debtor files for bankruptcy, it must manage and operate its property

    according to the requirements of valid non-bankruptcy law just as would an owner of that property out of

    bankruptcy.” In Re Village at Oakwell Farms, Ltd., 428 B.R. 372, 375 (Bankr. W.D. Tex. 2010). Here, it

    seems most appropriate that the trustee proceed with the systems already in place for determining this year’s

    tax liability, rather than substituting this court for that process. Id.

14. Congress indicated its intent that the filing of a bankruptcy should not interfere with

    the ordinary assessment of taxes when it excepted such matters from the effects of the automatic stay pursuant

    to 11 U.S.C. §§ 362(b)(9) and (b)(18). Chapter 41 and 42 affords the Trustee the appropriate statutory avenue

    to address his market value claims.

15. More specifically, through the Tax Injunction Act, all federal courts are prohibited

    from “enjoining, suspending or restraining the assessment, levy or collection of any tax under state law” if

    the state otherwise has a speedy and efficient procedure for resolution of tax disputes. 28 U.S.C § 1341.

16. In the current case, the Debtor entered into an agreement pursuant to Section 1.111(e)

    of the Texas Property Tax Code for tax year 2018, on the Subject Property Debtor describes as a gas to liquid

    “GTL” plant, built with the intent to be used to produce product for commercial product, with the Wharton

    County Appraisal District. See Exhibit C, Settlement and Waiver Agreement. Section 1.111(e) states that an




WHARTON COUNTY’S RESPONSE TO TRUSTEE                                                       Page 3 of 5
              Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 4 of 26
   agreement between a property owner or the owner's agent and the chief appraiser is final if the agreement

   relates to a matter:

               (1) which may be protested to the appraisal review board or on which a protest has been filed
                   but not determined by the board; or
               (2) which may be corrected under Section 25.25 or on which a motion for correction under that
                   section has been filed but not determined by the board.

 17. The Debtor’s 2018 agreement to an appraised value, for the Subject Property $8,759,745 is final. The

    Trustee has a pending protest for the 2019 value of $11,886,300. Debtor, or in this case, the Trustee, will

    be afforded the opportunity to present evidence and testimony regarding the value. After the protest hearing,

    a determination of value will be made. The Trustee states in its motion that the debtors obtained an appraisal

    in November 2018 and that the Subject Property was valued between $400,000 and $1,700,000. Upon

    information and belief, if documentation of this appraisal is provided to the Wharton County Appraisal

    District, this appraisal can be taken under consideration in determining the 2019 value.


 18. Otherwise, since no information has been provided, at this point in time, to substantiate the Trustee’s

    assertions, Wharton County must reply that they are confident that the methods used to determine their

    taxable values are the proper standard methods the appraisal districts are required to use under Texas law,

    and that therefore the values on which their taxes are predicated are accurate. Alternatively, the Respondent

    requests that the Trustee and the Appraisal Review Board have the opportunity to reach an agreement using

    the appraisal obtained by the Debtors.


19. There has also been no assertion by the Trustee that the administrative review procedures available under

   applicable non-bankruptcy law, and the local courts, cannot provide the relief requested.




WHARTON COUNTY’S RESPONSE TO TRUSTEE                                                    Page 4 of 5
               Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 5 of 26
        WHEREFORE, under the facts presented, the Court should require the Trustee to pursue statutory relief

afforded by the Texas Property Tax Code, and deny the relief requested in this Motion for Determination of Tax

Liability.


Dated: June 9, 2019

                                                    Respectfully submitted,

                                                    McCREARY, VESELKA, BRAGG & ALLEN, P.C.

                                                    /s/Tara LeDay
                                                    Tara LeDay
                                                    Attorney for Wharton County
                                                    P.O. Box 1269
                                                    Round Rock, TX 78680
                                                    Phone: (512) 323-3200
                                                    Fax: (512) 323-3205
                                                    /s/ Tara LeDay
                                                   Tara LeDay TX 24106701
                                                    Phone: (512) 323-3241
                                                    Email: tleday@mvbalaw.com




WHARTON COUNTY’S RESPONSE TO TRUSTEE                                                 Page 5 of 5
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 6 of 26




       Exhibit A
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 7 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 8 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 9 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 10 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 11 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 12 of 26




        Exhibit B
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 13 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 14 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 15 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 16 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 17 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 18 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 19 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 20 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 21 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 22 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 23 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 24 of 26




        Exhibit C
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 25 of 26
Case 19-31444 Document 59 Filed in TXSB on 06/11/19 Page 26 of 26
